DETAILED ACTION
This Office action is in response to Applicant argument/remarks filed on 8 September 2021.  Claim(s) 1-11 and 13-20 are pending in the application. Claims 1 and 11 are independent. Claim(s) 12 have been cancelled.  

This Application filed 06/19/2020 claims foreign priority to TAIWAN 108126042, filed 07/23/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive. Applicant has argued He ‘044 fails to teach “wherein a gate electrode, a source electrode and a drain electrode of the MOS capacitor have a first finger-shaped structure implemented by a first metal layer”. The Examiner disagrees. He ‘044 does discloses these limitations. He ‘044 teaches that wherein a gate electrode (200, fig. 1A), a source electrode (left side 120, fig. 1A) and a drain electrode (right side 120, fig. 1A) of the MOS capacitor (100, 200, 300, 110, 120, fig. 1A) have a first finger-shaped structure (M1, 411, 415, fig. 1A and 1D) implemented by a first metal layer (M1, fig. 1A), as shown in figure 1B and 1D that the first metal layer M1 have a “finger-shaped structure” similar to Applicant’s figure 2 shown below. For these reasons, the rejection of claims 1-11 and 13-20 over He et al., has been maintained.

    PNG
    media_image1.png
    448
    706
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., US patent 7768044 B2, of record.
With respect to claim 1, He discloses a metal oxide semiconductor MOS capacitor (100, 200, 300, 110, 120, fig. 1A; column 3, lines 20-26:  “The MOS capacitor of the illustrative embodiment is shown most clearly in FIGS. 1A-1C. The MOS capacitor comprises a substrate 100, a gate conductor 200, a dielectric 300, and an n-doped region 110 formed in the substrate. Moreover, the MOS capacitor further comprises highly n-doped source/drain regions 120 formed in those places where vertical contacts land.”), wherein a gate electrode (200, fig. 1A), a source electrode (left side 120, fig. 1A) and a drain 
With respect to claim 2, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) substantially overlaps the first finger-shaped structure (M1, 411, 415, fig. 1A and 1D). 
With respect to claim 4, He discloses wherein the MOM capacitor (capacitor M2-M5, figure 1A and 1D) further comprises a third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) implemented by a third metal layer (M3, fig. 1A), and the third metal layer (M3, fig. 1A) is adjacent to the second metal layer (M2, fig. 1A) in the vertical direction. 
With respect to claim 5, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) and the third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) substantially overlap the first finger-shaped structure (M1, 411, 412, 415, fig. 1A). 
With respect to claim 6, He discloses wherein the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) comprises a first portion (411, fig. 1A and 1D) and a second portion (415, fig. 1A and 1D), the first portion (411, fig. 1A and 1D) and the second portion (415, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) are not connected with each other, the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) comprises a first portion (411, fig. 1A and 1D) and a second portion (415, fig. 1A and 1D), the first portion (411, fig. 1A and 1D) and the second portion (415, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) are not connected with each other, the first portion (411, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) and the first portion (411, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) are electrically connected with each other through at least a first via (510, fig. 1D) as a 
With respect to claim 7, He discloses wherein the first portion (411, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) is the gate electrode (200, fig. 1A) of the MOS capacitor (100, 200, 300, 110, 120, fig. 1A) and the second portion (415, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) is the source electrode (left side 120, fig. 1A) and the drain electrode (right side 120, fig. 1A) of the MOS capacitor (100, 200, 300, 110, 120, fig. 1A). 
With respect to claim 8, He discloses wherein the MOM capacitor (capacitor M2-M5, figure 1A and 1D) further comprises a third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) implemented by a third metal layer (M3, fig. 1A) and the third metal layer (M3, fig. 1A) is adjacent to the second metal layer (M2, fig. 1A) in the vertical direction, the third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) comprises a first portion (411, fig. 1A and 1D) and a second portion (415, fig. 1A and 1D), the first portion (411, fig. 1A and 1D) and the second portion (415, fig. 1A and 1D) of the third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) are not connected with each other, the first portion (411, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A), the first portion (411, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) and the first portion (411, fig. 1A and 1D) of the third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) are electrically connected with each other through at least the first via (510, fig. 1D) as the first terminal of the capacitor structure, and the second portion (415, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A), the second portion (415, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) and the second portion (415, fig. 1A and 1D) of the third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) are electrically connected with each other through at least the second via (514, fig. 1D) as the second terminal of the capacitor structure. 
With respect to claim 9, He discloses wherein the gate electrode (200, fig. 1A), the source electrode (left side 120, fig. 1A) and the drain electrode (right side 120, fig. 1A) of the MOS capacitor 
With respect to claim 10, He discloses wherein there is no capacitance between a portion (portion at 412 does not have capacitance with second metal layer M2, fig. 1D) of the first metal layer (M1, fig. 1A) and a portion of the second metal layer (M2, fig. 1A), where the portion of the first metal layer (M1, fig. 1A) is adjacent to the portion of the second metal layer (M2, fig. 1A) in the vertical direction. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US patent 7768044 B2.
With respect to claim 3, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D), He did not discloses the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) is longer than the first finger-shaped structure (M1, 411, 415, fig. 1A and 1D). However, length of the finger structure range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Although He discloses n-doped region 110 and heavily-doped source/drain regions 120 (see column 3, lines 27-66), He does not disclose that the substrate is ion doped.  The recitation of an ion doped substrate makes claim 11 a product-by-process claim.  It has been well established that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In addition, He et al. disclose that ion implanting is a commonly practiced method that can be used to form the disclosed structures, see column 4, lines 27-35.  Therefore, it would have been obvious to the skilled artisan that the doped regions 110 and 120 could have been ion doped regions, that is, regions formed by ion implantation, since ion implantation is a commonly practiced method in the semiconductor processing art used to form doped regions and well known to those skilled in the art, in accordance with the teachings of He et al.
With respect to claim 13, He discloses wherein a gate electrode (200, fig. 1A), a source electrode (left side 120, fig. 1A) and a drain electrode (right side 120, fig. 1A) of the MOS capacitor (100, 200, 300, 110, 120, fig. 1A) are electrically connected to the first metal layer (M1, fig. 1A) through a connecting element (500, fig. 1A), and the first metal layer (M1, fig. 1A) is a metal layer on a same plane. 
With respect to claim 14, He discloses wherein the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) comprises a first portion (411, fig. 1A and 1D) and a second portion (415, fig. 1A and 1D), the first portion (411, fig. 1A and 1D) and the second portion (415, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) are not connected with each other, the first portion (411, fig. 
With respect to claim 15, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) comprises a first portion (411, fig. 1A and 1D) and a second portion (415, fig. 1A and 1D), the first portion (411, fig. 1A and 1D) and the second portion (415, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) are not connected with each other, the first portion (411, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) and the first portion (411, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) are electrically connected with each other through at least a first via (510, fig. 1D) as a first terminal of the capacitor structure, and the second portion (415, fig. 1A and 1D) of the first finger-shaped structure (M1, 411, 412, 415, fig. 1A) and the second portion (415, fig. 1A and 1D) of the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) are electrically connected with each other through at least a second via (514, fig. 1D) as a second terminal of the capacitor structure. 
With respect to claim 16, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) substantially overlaps the first finger-shaped structure (M1, 411, 412, 415, fig. 1A). 
With respect to claim 17, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D), He did not discloses the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) is longer than the first finger-shaped structure (M1, 411, 415, fig. 1A and 1D). However, length of the finger structure range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

With respect to claim 19, He discloses wherein the second finger-shaped structure (M2, 411 and 415, fig. 1A and 1D) and the third finger-shaped structure (M3, 411, 415, fig. 1A and 1D) substantially overlap the first finger-shaped structure (M1, 411, 412, 415, fig. 1A). 
With respect to claim 20, He discloses wherein there is no capacitance (portion at 412 does not have capacitance with second metal layer M2, fig. 1D) between a portion of the first metal layer (M1, fig. 1A) and a portion of the second metal layer (M2, fig. 1A), where the portion of the first metal layer (M1, fig. 1A) is adjacent to the portion of the second metal layer (M2, fig. 1A) in the vertical direction.


    PNG
    media_image2.png
    264
    548
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822